ACCEPTED
                                                                                                                 03-15-00035-CR
                                                                                                                        4555836
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                            3/18/2015 9:53:14 PM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK




                                                    March 11, 2015                            FILED IN
                                                                                       3rd COURT OF APPEALS
         VIA CERTIFIED MAIL RRR                                                            AUSTIN, TEXAS
         7012 2210 0000 9160 8447                                                      3/18/2015 9:53:14 PM
                                                                                         JEFFREY D. KYLE
         Mr. Andrew Albert Wolfford                                                            Clerk
         TDCJ No. 01965626
         Larry Gist State Jail
         3295 FM 3514
         Beaumont, Texas 77705

         Mr. Wolfford:

         Enclosed please find for your review the Judgment and Memorandum Opinion of the Court of
         Appeals and the accompanying letter in your case.

         Unfortunately, the Court of Appeals has dismissed your appeal finding that the Court of Appeals
         lacks jurisdiction.

         Please be advised that you have the right to file a petition for discretionary review with the Court of
         Criminal Appeals. You have the right to file the petition pro se (on your own without counsel) or
         by an attorney you choose to employ as my employment as counsel only extends through your first
         appeal. The petition for discretionary review must be filed within 30 days after the Judgment was
         rendered and final, unless a motion to extend time has been filed and an extension granted by the
         Court of Criminal Appeals as provided by Texas Rules of Appellate Procedure 10.5(b).

         Your petition for discretionary review is due on or before March 17, 2015. Due to the delay in
         notifying you of this judgment by the Court of Appeals, I am also scheduling a visit at the Gist Unit
         to assist you with properly disposing of this matter.

         Attached please find my motion to withdraw being filed in the court of appeals on this date also.

         If you have any questions regarding this matter, please contact me.

         Sincerely,



         E. Chevo Pastrano, Jr.

         Enclosures:     Judgment and Memorandum Opinion

         ECP:ecpjr




The Pastrano Law Firm, P.C. | 202 Travis Street, Suite 307, Houston, Texas 77002 | phone 713.222.1100 | fax 832.218.7114